DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In (US9543794B2).
In discloses an electrical machine (see Fig. 1) comprising a stator (100) comprising a magnetic core (100) for an electromagnetic transducer (40), the magnetic core comprising magnetic steel laminates (110, Fig. 3) that are stacked in layers (see Fig. 4), and at least one slot (131, 132, Fig. 5) that is formed in at least one of the magnetic steel laminates, wherein the at least one slot is free of electrically conductive material. The at least one slot is filled with air. The at least one slot includes slots arranged offset in relation to one another in different layers1. The magnetic steel laminates are in the form of a circular ring (see Fig. 2). The at least one slot is formed in a radial direction (e.g. see 131), wherein the at least one slot cuts through the magnetic steel laminate in the radial direction (see Fig. 5; two slots 131 cut through the respective steel laminates, the cut being in the radial direction). Alternatively, the at least one slot is formed in a circumferential direction (e.g. see 132a), wherein the at least one slot cuts through the magnetic steel laminate in the circumferential direction (see Fig. 5;slot 132a cuts through the respective steel laminates, the cut being in the circumferential direction) and wherein the core comprises at least one web (133) that is formed in the magnetic steel laminate, the at least one web being free of the at least one slot. The electrical machine may be used in a vehicle (see col. 9, ln. 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US20080184906A1) in view of In.
Kejha discloses an aircraft comprising an electric motor (2) connected to a propeller (6) and a power converter 3 (i.e. chemical to electrical conversion).
As discussed above, In discloses an electrical machine useable in a vehicle (see para. [0012]). 
In view of the combined teachings of Kejha and In, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an electrical machine of the type disclosed by In, as the electrical machine of Kejha, as a simple substitution of one known element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 E.g. axially-offset; the claims do not clarify the slots in adjacent layers are circumferentially-offset relative to each other.